           Case 2:20-mc-00049-UJ
Case 1:19-cv-14409-NLH-KMW       Document
                              Document 15-32 Filed
                                              Filed05/18/20
                                                    04/01/20 Page
                                                              Page11ofof11PageID: 781




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN THE MATTER OF:                           :         MISCELLANEOUS
                                             :
 JOSHUA LOUIS THOMAS                         :         NO. 20-mc-0049



                                         ORDER

              AND NOW, this 1st day of April, 2020, it is hereby ORDERED that this
 matter is referred to a committee of this court, to be chaired by Judge Paul S. Diamond,
 in order for the said committee to make a recommendation to the court on this matter.


                                             BY THE COURT:




                                             _/s/ Juan R. Sánchez
                                             JUAN R. SÁNCHEZ
                                             Chief Judge
